Opinion by
McClelland, P. J.
The article was found to be a plaster-of-paris figure of a horse about 9 inches high on a base about 2 inches thick. On either side of the base in raised letters is the inscription “White Horse Whisky.” It was found that the figure of the horse taken by itself falls within the definition of a statuette and it was held the mere fact that advertising material appears on the base does not remove the article from the purview of the language under which classification was made. The protest was therefore overruled. Abstract 23727 cited. Brown, J., dissented.